Citation Nr: 1613148	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for entitlement to service connection for cardiac disease.

2.  Entitlement to service connection for an emotional/mood disorder.

3.  Entitlement to an initial rating higher than 20 percent for osteoarthritis of the right shoulder.

4.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the cervical spine, prior to November 29, 2007, and a rating higher than 30 percent since.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 1, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2015 for further development.  

A claim of TDIU was granted in a July 2013 rating decision, effective March 1, 2013.  However, the instant appeal stems from a February 2007 claim.  As the disabilities on appeal impact employability the Board finds that entitlement
to TDIU prior to March 1, 2013, is appropriately on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2015, the Board remanded these claims because the Veteran requested a videoconference hearing; but was never scheduled for one.  In accordance with the Board's remand instructions, the RO scheduled the Veteran for a videoconference hearing to take place in May 2015.  The Veteran failed to report for the hearing.  

In the Veteran's July 2015 post-Remand Brief, his representative argued that the Veteran has not been afforded a Board hearing.  The Board notes that the notice of the hearing was sent in April 2015 (Virtual VA).  There is no reason to believe that the Veteran did not receive the notice.  Moreover, no good cause has been shown for his failure to appear.  Consequently, the hearing request is considered withdrawn.    

The issues of entitlement to service connection for a cardiac disease and an emotional/mood disorder; entitlement to higher ratings for osteoarthritis of the right shoulder and cervical spine; and entitlement to a TDIU prior to March 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 1991, the RO denied the Veteran's service connection claim for cardiac disease.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the July 1991 decision is neither cumulative nor redundant of the evidence of record at the time of the July 1991 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The July 1991 RO rating decision, which denied the Veteran's service connection claim for a cardiac disease is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the July 1991 RO rating decision is new and material; accordingly, the claim for service connection for cardiac disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a cardiac disease was denied by way of a July 1991 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the July 1991 denial consisted entirely of the service treatment records, and a May 1991 VA examination.  The Board notes that the rating decision lists this as a June 17, 1991 examination.  The examination took place in May 1991 and was signed in June 1991.  The service treatment records failed to reflect any findings attributed to a cardiac disability.  Likewise, the May 1991 VA examination failed to reflect any findings attributable to a cardiac disability.  

The bases for the denial were the fact that there was no in-service incident of a disability and no current disability.   

Evidence received since the July 1991 rating decision includes a January 2004 diagnosis of coronary artery disease (listed as severe coronary artery disease in March 2004) (VBMS, 5/15/14, pgs. 50, 21).  Additionally, the Veteran submitted a Statement in Support of the Claim (VA Form 21-4138), in which he stated that his heart surgeon at Balboa Hospital (Dr. Stewart) told him that his heart disability was aggravated by service (VBMS, 5/4/06).    

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the evidence of severe coronary artery disease, as well as the Veteran's statement in regards to a positive nexus opinion meet the low threshold of 38 C.F.R. § 3.156(a) and constitutes new and material evidence to reopen the Veteran's claim.  As noted, the claim was previously denied, in part, because there was no evidence of a current disability.  The new evidence not only provides evidence of a current disability, but also a possible nexus to service.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a cardiac disease is granted.



REMAND

Cardic disability

The Board notes that the service treatment records reflect complaints of chest pain in November 1977 (VBMS, 5/15/14, p. 91).  Additionally, in a Statement in Support of the Claim (VA Form 21-4138), the Veteran stated that his heart surgeon at Balboa Hospital (Dr. Stewart) told him that his heart disability was aggravated by service (VBMS, 5/4/06).  The Board finds that a VA examination and opinion is needed to determine if the Veteran's current cardiac disability began during or is related to service.

Psychiatric disability

VA outpatient treatment records dated June to July 2005 reflect that the Veteran reported a 30 year psychiatric history due to numerous traumatic incidents (VBMS, 5/15/09, pgs. 15-22).  One of those incidents involved witnessing a plane crash while he was stationed on the carrier U.S.S. Midway.  He stated that he was responsible for cleaning up after the crash, and that included body parts.  The Veteran also noted that his ongoing health concerns (particularly his arthritis) have taken a toll on him emotionally.  The Veteran's service personnel records reflect that he served on the U.S.S. Midway (VBMS, 6/4/13).  

Additionally, the Veteran's service treatment records reflect that he was on medication for "nerves;" he was diagnosed with anxiety; he reported anxiety regarding a family situation in November 1975; he had chest pains due to anxiety in June 1978; he reported anxiety and worry in June 1980; and he reported tension and anxiety attacks in October 1983 (VBMS, STRs #1, 5/15/14, pgs. 105, 100, 92-93, 85, and 66-67).  In a January 1991 Report of Medical History, the Veteran checked "yes" when asked about nervous trouble of any sort, and when asked about depression or excessive worry (VBMS, STRs #2, 5/15/14, p. 89).  Anxiety neurosis was diagnosed in October 1972 (VBMS, 6/25/13).  

The Board finds that the RO should attempt to verify the Veteran's alleged in-service stressor by requesting unit records.  Regardless of whether the alleged stressor is verified, the Veteran should be scheduled for a psychiatric examination to determine the etiology of his current psychiatric disorder, to include whether any such disorder has been caused or aggravated by his service connected disabilities.  

Right shoulder, cervical spine

The Board notes that the most recent examinations of these disabilities occurred more than eight years ago: December 2007 (VBMS, 11/29/07) and March 2008 respectively.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

From a review of the treatment records for these disabilities (VBMS, 3/1/13) it appears there may be an increased severity of these disabilities.  Consequently, the Board finds that new examinations are warranted.    

TDIU

The Veteran's claim for a TDIU prior to March 1, 2013 is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues of whether service connection is warranted for a cardiac disability and/or a psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the unit records of the U.S.S. Midway for the purpose of verifying the Veteran's alleged stressor regarding witnessing a plane crash.

2.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability is related to a verified in-service stressor,

b) whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability began during or is causally related to service, to include the anxiety and tension that was reported in October 1972, November 1975, June 1978; June 1980; and October 1983.

 c) whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability was caused by, or aggravated by, his service connected disabilities (to include arthitirs).  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The Veteran should be given an Authorization and Consent Form so that the RO can retrieve records from Dr. Stewart. 

4.  The Veteran should be afforded a VA cardiac examination for the purpose of determining the nature and etiology of the Veteran's cardiac disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include reports of chest pain in November 1977.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

If Dr. Stewart (at Balboa Hospital) has submitted a medical opinion that weighs in the Veteran's favor, the examiner must address the opinion.  

5.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right shoulder disability and cervical spine disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

6.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


